                          Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 1 of 13 PageID #: 1

TO: Clerk’s Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
IN THE MATTER OF THE SEARCH                                                                Judge/Magistrate Judge:__________________________________
OF THE CELLULAR TELEPHONE                                                                  Date Entered:___________________________________________
ASSIGNED CALL NUMBER
(201) 898-1698                                        20-MJ-2970
                                                      _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       AUSA Frank Cavanagh
Name:__________________________________________
Firm Name:______________________________________
          U.S. Attorney's Office                                                           __________________________________________________________
                                                                                           ongoing criminal investigation
Address:_________________________________________
          610 Federal Plaza                                                                __________________________________________________________
________________________________________________
          Central Islip, NY 11722-4454
Phone Number:___________________________________
               (631) 715-7832                                                              ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
               frank.cavanagh@usdoj.gov                                                    AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                 , NEW YORK
                                                                                                     December 11, 2020
__________________________________________________                                           /s Roanne L. Mann
                                                                                           _________________________________________________________

__________________________________________________                                         U.S. DISTRICT JUDGE/U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                      December 11, 2020
                                                                                                                            DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
                                                          ✔
the following other statute or regulation:______; or C.) ____This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           Decenber 11, 2020
                           __________________                  ______________________________
                              DATE                                      SIGNATURE
AO 106 (Rev.Case   1:20-mc-02970-RLM
            04/10) Application for a Search Warrant          Document 1 Filed 12/11/20 Page 2 of 13 PageID #: 2


                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District
                                                           __________         of of
                                                                       District  New  York
                                                                                    __________

              In the Matter of the Search of                                        )
         (Briefly describe the property to be searched                              )
          or identify the person by name and address)                               )            Case No. 20-MC-2970
   THE CELLULAR TELEPHONE ASSIGNED CALL                                             )
            NUMBER (201) 898-1698                                                   )
                                                                                    )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A

located in the                Eastern                District of                        New York                    , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                  u property designed for use, intended for use, or used in committing a crime;
                  ✔ a person to be arrested or a person who is unlawfully restrained.
                  u
          The search is related to a violation of:
             Code Section                                                                        Offense Description
        21 USC § 846                                   conspiracy to distribute a controlled substance



          The application is based on these facts:
        6HH$IILGDYLWLQ6XSSRUWRIDQ$SSOLFDWLRQIRUD6HDUFK:DUUDQW7RHQVXUHWHFKQLFDOFRPSOLDQFHZLWKWKH3HQ5HJLVWHU6WDWXWH86&WKLV
        ZDUUDQWDOVRIXQFWLRQVDVDSHQUHJLVWHURUGHU&RQVLVWHQWZLWKWKHUHTXLUHPHQWIRUDQDSSOLFDWLRQIRUDSHQUHJLVWHURUGHU,FHUWLI\WKDWWKHLQIRUPDWLRQOLNHO\
        WREHREWDLQHGLVUHOHYDQWWRDQRQJRLQJFULPLQDOLQYHVWLJDWLRQEHLQJFRQGXFWHGE\)%,6HH86& E  E 
           u Continued on the attached sheet.
           ✔ Delayed notice of 30 days (give exact ending date if more than 30 days:
           u                                                                                                                                       ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                   Applicant’s signature

                                                                                                            Special Agent Andre Bedeau
                                                                                                                   Printed name and title

Sworn to before me and signed in my presence.

Date:       12/11/20 at 3:50 p.m.                                                         /s Roanne L. Mann
                                                                                                                     Judge’s signature

City and state: Brooklyn, New York                                                                               Hon. Roanne L. Mann
                                                                                                                   Printed name and title
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 3 of 13 PageID #: 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
                                 Case No. 20-MC-2970
 THE CELLULAR TELEPHONE ASSIGNED
 CALL NUMBER (201) 898-1698
                                 Filed Under Seal


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, ANDRE BEDEAU, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number (201) 898-1698 (the “Target Cell

Phone”), whose service provider is MetroPCS Wireless (“MetroPCS”), a wireless telephone

service provider with operations at 4 Sylvan Way Parsippany, NJ 07054. The Target Cell Phone

is described herein and in Attachment A, and the location information to be seized is described

herein and in Attachment B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.      I am a Special Agent with the United States Department of Homeland Security,

Homeland Security Investigations (“HSI”), and have been since November 2018. I am a

member of the JFK Border Enforcement Security Task Force (“JFK BEST”), which is a joint
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 4 of 13 PageID #: 4




task force between HSI, New York City Police Department (the “NYPD”) and Customs and

Border Protection (“CBP”). JFK BEST focuses on the manufacture, sale, distribution, and

possession of narcotics, as well as on criminal activity related to narcotics. I have been involved

in the investigation of numerous cases involving the illegal trafficking, distribution, and

possession of narcotics. I have also received training on the uses and capabilities of cellular

telephones in connection with criminal activity.

       4.        The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.        Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Sections 841, 846, 952 and 960 have been committed,

are being committed, and will be committed by WALIN RODRIGUEZ-TEJEDA, also known as

“Will,” and other unknown persons using the Target Cell Phone. There is also probable cause to

believe that the location information described in Attachment B will constitute evidence of these

criminal violations, and will lead to the identification of individuals who are engaged in the

commission of these offenses.

       6.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated. See 18 U.S.C. §

2711(3)(A)(i).




                                                    2
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 5 of 13 PageID #: 5




                                     PROBABLE CAUSE

       7.      The United States, including HSI, is conducting a criminal investigation of

WALIN RODRIGUEZ-TEJEDA, also known as “Will,” and two co-conspirators (“Co-

Conspirator-1” and “Co-Conspirator-2”) regarding possible violations of Title 21, United States

Code, Sections 841, 846, 952 and 960.

       8.      On or about October 29, 2019, Co-Conspirator-1 and Co-Conspirator-2 arrived at

John F. Kennedy International Airport (“JFK”) in Queens, New York aboard Caribbean Airlines

flight BW524. The flight originated in Suriname in South America and was routed through the

Port of Spain in Trinidad and Tobago. Co-Conspirator-1 and Co-Conspirator-2 were traveling

together.

       9.      CBP officers interviewed both Co-Conspirator-1 and Co-Conspirator-2 and

determined that they had neither friends nor family nor hotel reservations in New York. Instead,

Co-Conspirator-1 and Co-Conspirator-2 were in possession of a reservation for a hotel located in

Baton Rouge, Louisiana. In addition, during their interviews with CBP officials, both Co-

Conspirator-1 and Co-Conspirator-2 admitted that they had ingested pellets of cocaine and had

not passed the pellets before landing in JFK.

       10.     CBP officials presented both Co-Conspirator-1 and Co-Conspirator-2 with x-ray

consent forms, which both Co-Conspirator-1 and Co-Conspirator-2 signed. Co-Conspirator-1

and Co-Conspirator-2 were then taken to a JFK medical facility where they were x-rayed by a

physician. X-ray results were positive for foreign bodies in the stomachs and anal cavities of

both Co-Conspirator-1 and Co-Conspirator-2. Co-Conspirator-1 ultimately passed

approximately 61 pellets with an approximate total gross weight of 580 grams of cocaine, and



                                                3
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 6 of 13 PageID #: 6




Co-Conspirator-2 ultimately passed approximately 42 pellets with an approximate total gross

weight of 474.7 grams of cocaine.

       11.     Pursuant to HSI’s border search authority, agents conducted a review of Co-

Conspirator-2’s cellphone. As part of that review, HSI agents discovered that Co-Conspirator-2

had recently been in contact via WhatsApp with an individual named “Will,” phone number 551-

234-8531 (the “8531 Number”), concerning cocaine. For instance, on or about September 8,

2019, Co-Conspirator-2 asked, in sum and substance and in part, “how much for one,” and

“Will” responded, in sum and substance and in part, $30,000. Based upon my training and

experience, I know that $30,000 is the street price for one kilogram of cocaine. “Will” also

referenced having certain “customers.”

       12.     Co-Conspirator-1 and Co-Conspirator-2 were detained and advised of their

Miranda rights. Co-Conspirator-1 and Co-Conspirator-2 waived their Miranda rights and agreed

to speak with law enforcement. Co-Conspirator-2 stated, in sum and substance and in part, that

she was supposed to deliver cocaine to an individual named “Will.”

       13.     A query of law enforcement databases for the 8531 Number revealed bank

records showing that the 8531 phone number is associated with the defendant, RODRlGUEZ-

TEJEDA. HSI agents then compared a photograph of RODRlQUEZ-TEJEDA in a law

enforcement database to the profile photograph of Will on WhatsApp and determined that they

are photographs of the same person.

       14.     On November 2, 2019, the Honorable Ramon E. Reyes, Jr., United States

Magistrate Judge in the Eastern District of New York, issued an arrest warrant and signed a

complaint charging the defendant with knowingly and intentionally conspiring to possess with

intent to distribute controlled substances, in violations of Title 21, United States Code, Sections

                                                 4
    Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 7 of 13 PageID #: 7




841, 846, 952 and 960. To date, law enforcement has been unable to locate

RODRlQUEZ-TEJEDA to arrest him pursuant to the arrest warrant issued on November 2, 2019.

        15.    Beginning in December 2020, using WhatsApp via the Target Cell Phone,

RODRlQUEZ-TEJEDA contacted the confidential source (“CS-1”)1 and offered to provide CS-1

with a sample of fentanyl. RODRlQUEZ-TEJEDA is known to CS-1, and CS-1 reported the

contact to law enforcement agents. CS-1 also provided a photograph of RODRlQUEZ-TEJEDA

from WhatsApp. I have compared the photograph provided by CS-1 of RODRlQUEZ-TEJEDA

and the profile photograph of Will, and they are photographs of the same person. Accordingly,

there is probable cause to believe that RODRlQUEZ-TEJEDA is using the Target Cell Phone to

conspire with others to distribute controlled substances, namely fentanyl.

        16.    In my training and experience, I have learned that MetroPCS is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively




1
  CS-1 has been a confidential source for the Drug Enforcement Administration (“DEA”) in
connection with previous investigations. In those prior investigations, CS-1 has provided the
DEA with information that was subsequently corroborated through narcotics seizures. CS-1 has
also provided DEA with information that resulted in arrests. CS-1 is financially compensated
when his/her information results in the seizure of narcotics or when there is an arrest made that is
derived from information that CS-1 provided. In addition to financial compensation, CS-1
derives immigration benefits from his/her role as a confidential informant. Through his/her work
with DEA CS-1 will get deferred action and employment authorization, allowing him/her to
remain in the United States.

                                                 5
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 8 of 13 PageID #: 8




precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       17.     Based on my training and experience, I know that MetroPCS can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on MetroPCS’s network or with such other

reference points as may be reasonably available.

       18.     Based on my training and experience, I know that MetroPCS can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as MetroPCS typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.



                                                  6
  Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 9 of 13 PageID #: 9




                                AUTHORIZATION REQUEST

       19.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       20.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       21.     I further request that the Court direct MetroPCS to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

MetroPCS. I also request that the Court direct MetroPCS to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

MetroPCS’s services, including by initiating a signal to determine the location of the Target Cell

Phone on MetroPCS’s network or with such other reference points as may be reasonably

                                                 7
Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 10 of 13 PageID #: 10




available, and at such intervals and times directed by the government. The government shall

reasonably compensate MetroPCS for reasonable expenses incurred in furnishing such facilities

or assistance.

         22.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

         23.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

                                                        Respectfully submitted,



                                                        Andre Bedeau
                                                        Special Agent
                                                        Homeland Security Investigations



                                                                      11 2020
         Subscribed and sworn to before me by telephone on December ___,



          /s Roanne L. Mann
         _________________________________________
         HONORABLE ROANNE L. MANN
         UNITED STATES MAGISTRATE JUDGE
         EASTERN DISTRICT OF NEW YORK




                                                    8
Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 11 of 13 PageID #: 11




                                    ATTACHMENT A


                                 Property to Be Searched


  1. The cellular telephone assigned call number (201) 898-1698, whose wireless service

     provider is MetroPCS, a company with operations at 4 Sylvan Way Parsippany, NJ

     07054.


  2. Records and information associated with the Target Cell Phone that is within the

     possession, custody, or control of MetroPCS.
Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 12 of 13 PageID #: 12




                                        ATTACHMENT B


                                  Particular Things to be Seized


    I.      Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. “Information about the location of

the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which “cell towers” (i.e.,

antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of MetroPCS, MetroPCS is

required to disclose the Location Information to the government. In addition, MetroPCS must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with MetroPCS’s services, including by initiating a signal to determine the location

of the Target Cell Phone on MetroPCS’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate MetroPCS for reasonable expenses incurred in furnishing such

facilities or assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case 1:20-mc-02970-RLM Document 1 Filed 12/11/20 Page 13 of 13 PageID #: 13




   II.      Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of

Title 21, United States Code, Sections 841, 846, 952 and 960 involving WALIN RODRIGUEZ-

TEJEDA or his unidentified co-conspirators.

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                  2
